Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 12/03/2020. As directed, claims 1-7, 9-12, and 16-17 were amended. Accordingly, claims 1-22 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Objections
Claims 1-7 and 9-11 are objected to because of the following informalities:  
In claim 1, line 6, it appears Applicant intended “to obtain torsional state observation value” to read --to obtain a torsional state observation value--
In claim 1, line 12, it appears Applicant intended “the controller is configured to” to read --the controller is further configured to--
In claim 2, line 2, it appears Applicant intended “the controller is configured to” to read --the controller is further configured to--
In claim 3, line 2, it appears Applicant intended “the controller is configured to” to read --the controller is further configured to--
In claim 4, line 3, it appears Applicant intended “the controller is configured to” to read --the controller is further configured to--
In claim 5, line 5, it appears Applicant intended “the controller is configured to” to read --the controller is further configured to--
In claim 6, line 3, it appears Applicant intended “the controller is configured to” to read --the controller is further
In claim 7, line 2, it appears Applicant intended “the controller is configured to” to read --the controller is further configured to--
In claim 9, line 2, it appears Applicant intended “the controller is configured to” to read --the controller is further configured to--
In claim 10, line 2, it appears Applicant intended “the controller is configured to” to read --the controller is further configured to--
In claim 11, line 3, it appears Applicant intended “the controller is configured to” to read --the controller is further configured to--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the obtained torsional state observation value information" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-11 depend from claim 1, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim 1 recites the limitation "the final motor torque command" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-11 depend from claim 1, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim 12 recites the limitation "the final motor torque command" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claims 13-22 depend from claim 12, fail to cure said 
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/3/2020, with respect to the rejection(s) of claim(s) 1-4 and 12-15 under 35 USC § 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(b), as outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669